33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 12/28/2021 have been fully considered but they are not persuasive. 

Applicant argues “Amended independent claim 1 is NOT anticipated by Cahill-O’Brien under 35 U.S.C. § 102(a)(1) because the reference fails to disclose, teach, and/or suggest each and every limitation of the claim. A rejection for anticipation under section 102 requires “each and every element of the claimed invention” must be disclosed either explicitly or inherently, and the elements must be "arranged or combined in the same way as in the claim.” (Page 14, lines 11-15)
However, examiner respectfully disagrees.
Each and every elements is mapped and there is only three structural elements such as “a gas supply circuitry”, “a storage”, “breathing plants” which is a workpiece and an invention, and “a controller” configured with functional limitation only wherein Cahill-O’Brien’s “controlled atmosphere system controller 50” with “O2/CO2 Control flow” flow-chart in Fig. 12 having a control link connected to the compressor 30 is structured and programmed to do the functional limitations.
Therefore examiner maintains his position.

Applicant argues “the concentration adjustment operation of Cahill-O’Brien prioritizes the adjustment of the oxygen concentration of the inside air over the adjustment of the carbon dioxide 
However, examiner respectfully disagrees.
“comprising” in claim 1 at line 1 is an open-ended transitional phrase and claim 1 does not have an ordered operation such as a first-ordered operation and then a second-ordered operation. Because claim 1 is an open-ended phrase, Cahill-O’Brien’s prioritized operation is not an issue with respect to claim 1.
Therefore examiner maintains his position.

Applicant argues “the concentration adjustment operation of Cahill-O’Brien is different from the carbon dioxide concentration controlling operation of Applicant’s invention in that the concentration adjustment operation of Cahill-O’Brien changes the amount of gas supply according to the oxygen concentration of the inside air so as to reduce the carbon dioxide concentration of the inside air without reducing the oxygen concentration of the inside air too much by the gas supply operation, whereas, the carbon dioxide concentration controlling operation of Applicant’s invention changes the amount of gas supply according to the carbon dioxide concentration of the inside air so as to reduce the oxygen concentration of the inside air without reducing the carbon dioxide concentration of the inside air too much by the gas supply operation.” (Page 15, lines 20-29)
However, examiner respectfully disagrees.
As graphically disclosed in the flow-chart in Fig. 12, Cahill-O’Brien’s controlled atmosphere system controller 50 in Fig. 3 incrementally checks the amount of O2 in step 210 and the amount of CO2 in Step 214 in the same incremental update-period and claim 1 does not have an ordered operation 

    PNG
    media_image1.png
    507
    801
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    834
    573
    media_image2.png
    Greyscale

Therefore examiner maintains his position.

Applicant argues “the carbon dioxide concentration controlling operation of Applicant’s invention obtains the outstanding advantage of, if the oxygen concentration of the inside air is required to be reduced, not only reducing the oxygen concentration of the inside air to the target oxygen concentration, but also controlling the carbon dioxide concentration of the inside air within a desired reference concentration range. This advantage cannot be achieved by the apparatus/system of Cahill-O’ Brien.” (Page 16, lines 1-6)
However, examiner respectfully disagrees.
As graphically disclosed in the flow-chart in Fig. 12, Cahill-O’Brien’s controlled atmosphere system controller 50 in Fig. 3 incrementally checks the amount of O2 in step 210 and the amount of CO2 in Step 214 in the same incremental update-period.
Therefore examiner maintains his position.

Applicant argues “Applicant submits Cahill-O’Brien fails to teach, suggest and/or disclose at least the limitations, “...a gas supply circuitry that performs a gas supply operation for supplying air that is produced through reduction of oxygen from outside air and has a lower oxygen concentration than the outside air into a storage storing breathing plants; and...the controller is configured to be able to execute, if the oxygen concentration of the inside air is higher than a target oxygen concentration, a carbon dioxide concentration controlling operation for lowering an oxygen concentration of the inside air to the target oxygen concentration by causing the gas supply circuitry to perform the gas supply operation, while allowing the gas supply circuitry to change the amount of gas supply in accordance with a carbon dioxide concentration of the inside air such that the carbon dioxide concentration of the inside air falls within a reference concentration range’, as recited in amended independent claim 1. Therefore, Cahill-O’Brien fails to anticipate any pending claim.” (Page 16, lines 7-18)

As graphically disclosed in the flow-chart in Fig. 12, Cahill-O’Brien’s controlled atmosphere system controller 50 in Fig. 3 incrementally checks the amount of O2 in step 210 and the amount of CO2 in Step 214 in the same incremental update-period and stops the “compressor 30” in step 224 when the desired O2 and CO2 set levels are met.
Therefore examiner maintains his position.

Double Patenting
	Terminal disclaimer filed on 12/28/2021 is approved by the OPLC.

Drawings
The drawings are withdrawn based on the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, wherein the spec discloses only (1) “the gas supply device (30) is comprised of a vacuum pressure swing adsorption (VPSA)-type device.” (PGPUB Para. 47) and (2) “the gas supply device (30) includes an air circuit (3) connecting together an air pump (31), first and second directional control valves (32) and (33), and first and second adsorption columns (34) and (35) each provided with an adsorbent for adsorbing a nitrogen component in the air, and a unit case (36) housing these components of the air circuit (3).” (Para. 48), but claim has only functionality and configuration only without having a specific structure of the gas supply device.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejection is withdrawn.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Cahill-O'Brien (US 5,457,963).

	Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

	Regarding claim 1, Cahill-O'Brien teaches 
An inside air control apparatus (a controlled atmosphere system 14 to be used in conjunction with the container unit shown in FIG. 1; C2:51-52, Figs. 1, 3

    PNG
    media_image3.png
    498
    575
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    507
    801
    media_image1.png
    Greyscale
), comprising:

a gas supply circuitry (an air compressor 30 including the other blocks in Fig, 3 such as a filter 32, an air heater 34, a nitrogen separation membrane 36, a system of metering valves 38, gas sensors 40 and a controller 50, an external CO2 source 65; C4:1-4, C4:58, Fig. 3) {that performs a gas supply operation (providing a flow of outside air; C13:6) for supplying air (The atmospheric air; C4:14, Fig. 3) that is produced through reduction (to bring the oxygen level down from the approximately 20.8% oxygen contained in atmospheric air to the desired setpoint value; C11:51-53) of oxygen (the oxygen level; C11:51) from outside air (atmospheric air; C11:52) and has a lower oxygen concentration (the oxygen level brought down to approximately 15%; C11:55-56 and further disclosing “the oxygen level reaching the 5% value; C11:59) than the outside air (the approximately 20.8% oxygen contained in atmospheric air; C11:51-52) into a storage (a refrigerated container 10; C3:34, Fig. 1) storing breathing plants (produce; C4:8);} (the controlled atmosphere system controller 50 with “O2/CO2 Control flow” flow-chart in Fig. 12  having a control link connected to the compressor 30 is structured and programmed to do the functional limitations in the braces) and

a controller (the controlled atmosphere system controller 50; C4:19-20, Fig. 3 [and] preferably a programmed microprocessor; C3:46-47, Fig. 2) {that controls an operation (the programmed operation; C5:8 and the operational blocks in the flow-chart; Fig. 12

    PNG
    media_image2.png
    834
    573
    media_image2.png
    Greyscale
) of the gas supply circuitry such that inside air (the amount of oxygen and carbon dioxide inside the refrigerated container 10; C4:6-7) of the storage has desired composition (the desired oxygen and carbon dioxide ranges; C5:3-4),} (the controlled atmosphere system controller 50 with “O2/CO2 Control flow” flowchart in Fig. 12 having a control link connected to the compressor 30 is structured and programmed to do the functional limitations in the braces) wherein

(the controlled atmosphere system controller 50 with “O2/CO2 Control flow” flowchart in Fig. 12  having a control link connected to the compressor 30 is structured and programmed to do the functional limitations in the braces) to {be able to change an amount (the O2 level within the control band of the programmed O2 level; C11:18-19) of gas supply (controlling the amount of oxygen and carbon dioxide inside the refrigerated container 10; C4:6-7) into the storage through the gas supply operation (the programmed operation; C5:8) in a plurality of stages (the steps of energizing the controlled atmosphere system; C2:20-21 [including] the block diagram steps in Fig. 12) such that the oxygen concentration (the concentration of oxygen inside the container; C7:14-15) of the air supplied into the storage decreases (As the pressure in the nitrogen outlet 56 falls; C4:46-47) with a decrease (a pressure relief valve 132 provided in the calibration gas line 128; C7:53-54) in the amount of gas supply,} and

the controller is configured (the controller 50 in Fig. 3 is structured and programmed to do the following function in the braces) {to be able to execute, if the oxygen concentration (the concentration of oxygen inside the container; C7:14-15 and the approximately 20.8% oxygen contained in atmospheric air; C11:51-52) of the inside air is higher (20.8% > 15%) than a target oxygen concentration (O2 set; Fig. 3 [including] the desired oxygen level; C11:33-34 [including] the oxygen level brought down to approximately 15%; C11:55-56 wherein the spec discloses SPCO2: Target Carbon Dioxide Concentration =C1, Fig. 11), a carbon dioxide concentration controlling operation (the controller 50 for the controlled atmosphere system being energized and set for the desired carbon dioxide ranges for the load; C5:2-4) for lowering an oxygen concentration (the concentration of oxygen inside the container; C7:14-15) of the inside air to the target oxygen concentration by causing the gas supply circuitry to perform the gas supply operation, while allowing the gas supply circuitry to change the amount of gas supply in accordance with a carbon dioxide concentration (the concentration of carbon dioxide inside the container; C7:25-26) of the inside air such that the carbon dioxide concentration of the inside air falls (reduced from “CO2 concentration is reduced by adding nitrogen from the membrane to displace the CO2 in the container 10”; C10:44-45) within a reference concentration range (CO2 set; Fig. 3  [including] carbon dioxide within a range of 0 to 25% ; C9:30-31 [and] the desired carbon dioxide range; C5:3-4)}.

	Regarding claim 2, Cahill-O'Brien teaches 
the controller (a refrigeration system controller 18 preferably a programmed microprocessor; C3:46-47, Fig. 2) is configured to change the reference concentration range (carbon dioxide within a range of 0 to 25% ; C9:30-31 [including] the desired carbon dioxide range; C5:3-4) in accordance with an initial concentration (the actual gas concentration above the setpoint; C9:61-64, or the actual gas concentration below the setpoint; C9:61-64, Fig. 15 

    PNG
    media_image4.png
    440
    567
    media_image4.png
    Greyscale
[further disclosing] setting for the desired oxygen and carbon dioxide ranges for the load; C5:3-4  [and] “the amount of carbon dioxide (CO2) by replacing them with nitrogen (N2); C1:28-30 [and] “the modified atmosphere within the container established, after loading, and not further modified during the period of storage or transportation”; C1:31-33 wherein the spec does not clearly show “C0” on the vertical axis of Fig. 11 and assuming c0=x+) which is a carbon dioxide concentration (carbon dioxide inside a refrigerated container; C1:9-11) of the inside air (carbon dioxide inside a refrigerated container resulting in an atmospheric composition; C1:9-11) at the start (after loading, and not further modified during the period of storage or transportation; C1:31-33) of the carbon dioxide concentration controlling operation (the controller 50 for the controlled atmosphere system being energized and set for the desired carbon dioxide ranges for the load; C5:2-4).

	Regarding claim 3, Cahill-O'Brien teaches 
wherein the reference concentration range (carbon dioxide within a range of 0 to 25% ; C9:30-31 [including] the desired carbon dioxide range; C5:3-4) is:
a range (the desired carbon dioxide range; C5:3-4 [and] a range of 0 to 25% ; C9:30-31) having the initial concentration (at TIME=0, “SETPOINT”; Fig. 15 [further disclosing] setting for the desired oxygen and carbon dioxide ranges for the load; C5:3-4  [and] “the amount of carbon dioxide (CO2) by replacing them with nitrogen (N2); C1:28-30 meaning reduced CO2 density) as a lower limit (the lower bound of “Control Band”; Fig. 15) if the initial concentration is equal (“AT” in Step 214; Fig. 12) to or higher (“N”; Fig. 12 [and] “Setpoint” > the lower bound of “Control Band; Fig. 15”) than a first low concentration (“Value below Setpoint” under the lower bound of “Control Band”; Fig. 15 and the CO2 value at step 214; Fig. 12 wherein the spec discloses “X: Allowable Concentration”; Fig. 11) which is lower (“Value below Setpoint” under the lower bound of “Control Band” < the upper bound of “Control Band”) than a target carbon dioxide concentration (at TIME=0, the upper bound of “Control Band”; Fig. 15 [including] the desired carbon dioxide ranges for the load; C5:3-4) and higher than a predetermined allowable concentration (“the setpoint programmed into the controller for the particular gas” between “SETPOINT” and the lower bound of “a control band above and below the setpoint programmed into the controller for the particular gas”; C9:63-65) by a predetermined concentration (a CO2 density between “SETPOINT” and the upper bound of “a control band above and below the setpoint programmed into the controller for the particular gas”; C9:63-65), and is equal (“AT” in Step 214; Fig. 12) to or lower (a CO2 density between “SETPOINT” and the upper bound of “a control band” < the upper bound of “Control Band”; Fig. 15) than a first high concentration (a CO2 density above the upper bound of “Control Band”; Fig. 15) which is higher (a CO2 density above the upper bound of “Control Band” >  the upper bound of “Control Band”; Fig. 15) than the target carbon dioxide concentration by the predetermined concentration;

a range (the range between the lower bound of “Control Band” and “Value Below Setpoint”; Fig. 15) having the first low concentration as the lower limit (“Value Below Setpoint”; Fig. 15) if the initial concentration (the actual gas concentration below the setpoint; C9:61-64, Fig. 15) is lower (“Value below Setpoint” under the lower bound of “Control Band” < the upper bound of “Control Band”) than the first low concentration; and

a range (the range between the upper bound of “Control Band”; Fig. 15 and the top horizontal segment of “Value Above Setpoint”; Fig. 15) having the first high concentration as the lower limit (the upper bound of “Control Band”; Fig. 15) if the initial concentration (the actual gas concentration above the setpoint; C9:61-64, Fig. 15) is higher (a CO2 density above the upper bound of “Control Band” >  the upper bound of “Control Band”; Fig. 15) than the first high concentration.

	Regarding claim 4, Cahill-O'Brien teaches 
(a refrigeration system controller 18 preferably a programmed microprocessor; C3:46-47, Fig. 2) is configured to, in the carbon dioxide concentration controlling operation (the controller 50 for the controlled atmosphere system being energized and set for the desired carbon dioxide ranges for the load; C5:2-4),

perform reducing control (decrease the CO2 level; C10:67, Fig. 12 [and] stop the air compressor at 224; Fig. 12) for reducing the amount of gas supply (the CO2 level; C10:67, Fig. 12) from the gas supply circuitry (an external CO2 source 65; C4:58, Fig. 3) by one level (the decrement of “decrease the CO2 level”; C10:67, Fig. 12) if a predetermined concentration decrease condition (“Y” and “the controller moves to step 220 where, if the CO2 level is at the programmed setpoint”; C11:1-2, Fig. 12) indicating a decrease (decrease the CO2 level”; C10:67, Fig. 12) in the carbon dioxide concentration (the CO2 level; C10:67, Fig. 12) of the inside air (carbon dioxide inside a refrigerated container resulting in an atmospheric composition; C1:9-11) is satisfied when the carbon dioxide concentration of the inside air falls below the reference concentration range (the CO2 level is at the programmed setpoint; C11:1-2, Fig. 12, or the desired oxygen and carbon dioxide ranges for the load; C5:3-4), and

perform increasing control (CO2 concentration is increased by opening the CO2 solenoid valve 140, which adds CO2 from an external tank 146 or 150; C10:42-44) for increasing the amount of gas supply from the gas supply circuitry by one level (one increment of “CO2 concentration is increased by opening the CO2 solenoid valve 140, which adds CO2 from an external tank 146 or 150”; C10:42-44) if a predetermined concentration increase condition (the if block for “CO2 concentration increased by opening the CO2 solenoid valve 140, which adds CO2 from an external tank 146 or 150”; C10:42-44) indicating an increase (“being increased by opening the CO2 solenoid valve 140, which adds CO2 from an external tank 146 or 150”; C10:42-44)  in the carbon dioxide concentration of the inside air is satisfied when the carbon dioxide concentration of the inside air exceeds the reference concentration range.

	Regarding claim 5, Cahill-O'Brien teaches 
the controller (a refrigeration system controller 18 preferably a programmed microprocessor; C3:46-47, Fig. 2) is configured to, in the carbon dioxide concentration controlling operation (the controller 50 for the controlled atmosphere system being energized and set for the desired carbon dioxide ranges for the load; C5:2-4),

perform the reducing control ((decrease the CO2 level; C10:67, Fig. 12 [and] stop the air compressor at 224; Fig. 12) if a predetermined concentration maintenance condition (step 214, whether the CO2 level is at or below the programmed setpoint; C10:58-59, Fig. 12 and “to maintain the sensed oxygen level within the set oxygen level control band”; C16:50-51) indicating that the carbon dioxide concentration (the CO2 level; C10:67, Fig. 12) of the inside air is maintained is satisfied  (the "Yes" branch 212 to ask, at step 214, whether the CO2 level is at or below the programmed setpoint; C10:57-59, Fig. 12), even if the concentration decrease condition (“Y” and “the controller moves to step 220 where, if the CO2 level is at the programmed setpoint”; C11:1-2, Fig. 12) is not satisfied (“N” and “the controller moves to step 220 where, if the CO2 level is at the programmed setpoint”; C11:1-2, Fig. 12), when the carbon dioxide concentration of the inside air is lower than a minimum threshold concentration (the CO2 below setpoint at step 214 having the lowest value; Fig. 12 wherein the spec discloses “X: Allowable Concentration”; Fig. 11 [including] the CO2 value at step 220; Fig. 12) that falls below the reference concentration range (the CO2 level is at the programmed setpoint; C11:1-2, Fig. 12, or the desired oxygen and carbon dioxide ranges for the load; C5:3-4), and

(CO2 concentration is increased by opening the CO2 solenoid valve 140, which adds CO2 from an external tank 146 or 150; C10:42-44) if the concentration maintenance condition is satisfied (“Y” in “the controller moves to step 220”; C11:1-2, Fig. 12), even if the concentration increase condition is not satisfied (“N” and “the controller moves to step 220 where, if the CO2 level is at the programmed setpoint”; C11:1-2, Fig. 12),, when the carbon dioxide concentration of the inside air is higher than a maximum threshold high concentration (the CO2 at setpoint at step 214; Fig. 12) that exceeds the reference concentration range. 

	Regarding claim 6, Cahill-O'Brien teaches 
an exhaust portion (the outlet section of “the drain value 48”; C4:21, Fig. 3 [including] the oxygen outlet 58; C4:38-39, Fig. 3) having an exhaust passage (the pipe line of the outlet section of “the drain value 48”; C4:21, Fig. 3 [including] the oxygen outlet 58; C4:38-39, Fig. 3) connecting an inside and outside of the storage (a refrigerated container 10; C3:34, Fig. 1), and an exhaust valve (the drain value 48; C4:21, Fig. 3) connected to the exhaust passage, wherein

the controller (a refrigeration system controller 18 preferably a programmed microprocessor; C3:46-47, Fig. 2) is configured to, in the carbon dioxide concentration controlling operation (the controller 50 for the controlled atmosphere system being energized and set for the desired carbon dioxide ranges for the load; C5:2-4), close (“Close CO2 Valve”; Fig. 15)  the exhaust valve if the amount of gas supply (the output flow amount of “an external CO2 source 65”; C4:58, Fig. 3) from the gas supply circuitry (an external CO2 source 65; C4:58, Fig. 3) is the minimum (the CO2 below setpoint at step 214 having the lowest value; Fig. 12) when a reducing condition (the stand-by mode, the controlled atmosphere control 50 continuously monitoring the status of the controlled atmosphere enable input 71; C9:37-40) for performing the reducing control is satisfied.

	Regarding claim 7, Cahill-O'Brien teaches 
in the carbon dioxide concentration controlling operation (the controller 50 for the controlled atmosphere system being energized and set for the desired carbon dioxide ranges for the load; C5:2-4), the controller (a refrigeration system controller 18 preferably a programmed microprocessor; C3:46-47, Fig. 2) stops (stops from “the controller stops the compressor, via the "Yes" branch 198, at step 200”; C10:17-18) the gas supply operation (the programmed operation; C5:8) if the amount of gas supply from the gas supply circuitry (an external CO2 source 65; C4:58, Fig. 3) is the minimum (the CO2 below setpoint at step 214 having the lowest value; Fig. 12) and the exhaust valve (the drain value 48; C4:21, Fig. 3) is closed (“Close CO2 Valve”; Fig. 15) when the reducing condition (the stand-by mode, the controlled atmosphere control 50 continuously monitoring the status of the controlled atmosphere enable input 71; C9:37-40) for performing the reducing control is satisfied.

	Regarding claim 8, Cahill-O'Brien teaches 
Wherein the controller (a refrigeration system controller 18 preferably a programmed microprocessor; C3:46-47, Fig. 2) is configured to, in the carbon dioxide concentration controlling operation (the controller 50 for the controlled atmosphere system being energized and set for the desired carbon dioxide ranges for the load; C5:2-4), resume the gas supply operation (the programmed operation; C5:8) if the carbon dioxide concentration (the CO2 level; C10:67, Fig. 12) of the inside air has increased (due to the accumulation of 
“the amount of carbon dioxide inside the refrigerated container to change the rate of ripening of the produce stored in the container”; C1:26-28 by “extending post harvest shelf life/or quality of fruits and vegetables”; C1:11-12 wherein the post harvest “fruits and vegetables” takes CO2 and discharges O2.) through the breathing of the plants (fruits and vegetables; C1:11-12) while the gas supply operation is (“Close CO2 Valve”; Fig. 15), and a predetermined recovery condition (“CO2%” maintained at the “Setpoint”; Fig. 15) is satisfied.

	Regarding claim 9, Cahill-O'Brien teaches 
the controller (a refrigeration system controller 18 preferably a programmed microprocessor; C3:46-47, Fig. 2) is configured to, in the carbon dioxide concentration controlling operation (the controller 50 for the controlled atmosphere system being energized and set for the desired carbon dioxide ranges for the load; C5:2-4), determine that carbon dioxide gas is being introduced (“Open CO2 Valve”; Fig. 15) into the storage (a refrigerated container 10; C3:34, Fig. 1) if a predetermined sharp rise condition (The controller 50 adding CO2 from an external CO2 source 65; C4:57-58) indicating a sharp rise (CO2 concentration increased by opening the CO2 solenoid valve 140, which adds CO2 from an external tank 146 or 150; C10:42-44) in the carbon dioxide concentration of the inside air is satisfied, and to stand by (remain in stand-by; C9:57) until a predetermined introduction end condition (“Start Compressor and Control O2 By Adding Nitrogen 218 and 242”; Fig. 12) indicating an end (“Close CO2 Valve”; Fig. 15) of the introduction (“Open CO2 Valve”; Fig. 15) of the gas is satisfied, and if the introduction end condition is satisfied, to update (the loops of the logic blocks in the flow charts in Figs. 10-12) the reference concentration range (carbon dioxide within a range of 0 to 25% ; C9:30-31 [including] the desired carbon dioxide range; C5:3-4) taking the carbon dioxide concentration (the CO2 level; C10:67, Fig. 12) of the inside air at the time when the introduction end condition is satisfied as the initial concentration (the actual gas concentration above the setpoint; C9:61-64, or the actual gas concentration below the setpoint; C9:61-64, Fig. 15).

	Regarding claim 10, Cahill-O'Brien teaches 
(a refrigeration system controller 18 preferably a programmed microprocessor; C3:46-47, Fig. 2) is configured to, if the carbon dioxide concentration (the CO2 level; C10:67, Fig. 12) of the inside air has increased through the introduction of carbon oxide into the storage (a refrigerated container 10; C3:34, Fig. 1) and then lowered to satisfy a predetermined lowered concentration maintenance condition (the control algorithm maintaining the oxygen level within the control band until the CO2 level is at or below the set level; C10:46-48) in the carbon dioxide concentration controlling operation (the controller 50 for the controlled atmosphere system being energized and set for the desired carbon dioxide ranges for the load; C5:2-4), update (the loops of the logic blocks in the flow charts in Figs. 10-12) the reference concentration range (carbon dioxide within a range of 0 to 25% ; C9:30-31 [including] the desired carbon dioxide range; C5:3-4) taking the carbon dioxide concentration of the inside air at the time when the lowered concentration maintenance condition is satisfied as the initial concentration (the actual gas concentration above the setpoint; C9:61-64, or the actual gas concentration below the setpoint; C9:61-64, Fig. 15).

	teaches
the controller (a refrigeration system controller 18 preferably a programmed microprocessor; C3:46-47, Fig. 2) is configured to

switch (controlled atmosphere enable switch 70 located in the refrigeration controller 18 is closed; C5:10-11) an operating mode (the operating conditions of the refrigeration system, and conditions within the refrigerated container 10; C5:13-15) of the inside air control apparatus (a controlled atmosphere system 14 to be used in conjunction with the container unit shown in FIG. 1; C2:51-52, Figs. 1, 3) from the carbon dioxide concentration controlling operation (the controller 50 for the controlled atmosphere system being energized and set for the desired carbon dioxide ranges for the load; C5:2-4) to an oxygen (the amount of oxygen (O2) by replacing it with nitrogen generated from the membrane 36; C4:8-10 [including] an oxygen sensor 110 which is used to measure the concentration of oxygen inside the container; C7:14-15) in which the gas supply circuitry (an external CO2 source 65; C4:58, Fig. 3) is caused to continuously perform the gas supply operation (“Start Compressor”; Fig. 15) until the oxygen concentration (the concentration of oxygen inside the container; C7:14-15) of the inside air is lowered to the target oxygen concentration (“Set Value” “O2%”; Fig. 13 [further disclosing] the desired oxygen level; C11:33-34 [including] the oxygen level brought down to approximately 15%; C11:55-56 wherein the spec discloses SPCO2: Target Carbon Dioxide Concentration =C1, Fig. 11) if the carbon dioxide concentration (the CO2 level; C10:67, Fig. 12) of the inside air at the start (“Start Compressor”; Fig. 15) of the carbon dioxide concentration controlling operation is equal (“AT” in step 214; Fig. 12) to or lower (“OR BELOW” in step 214; Fig. 12) than a lower limit concentration Cmin (the CO2 below setpoint at step 214 having the lowest value; Fig. 12) which is lower (the flat CO2% section < a CO2% point on the sloped “Value Below Setpoint”; Fig. 15) than the first low concentration (a point on the sloped line of the “Value below Setpoint”; Fig. 15, under the lower bound of “Control Band”; Fig. 15 and the CO2 value at step 214; Fig. 12 wherein the spec discloses “X: Allowable Concentration”; Fig. 11), and

switch (opening of “controlled atmosphere enable switch 70 located in the refrigeration controller 18 closed”; C5:10-11)  the operating mode of the inside air control apparatus from the oxygen concentration lowering operation (the amount of oxygen (O2) by replacing it with nitrogen generated from the membrane 36; C4:8-10 [including] an oxygen sensor 110 which is used to measure the concentration of oxygen inside the container; C7:14-15) to the carbon dioxide concentration controlling operation (the controller 50 for the controlled atmosphere system being energized and set for the desired carbon dioxide ranges for the load; C5:2-4) if the carbon dioxide concentration (the CO2 level; C10:67, Fig. 12) of the inside air continues to be equal (“AT” in step 214; Fig. 12) to or higher than the lower limit concentration for a predetermined time (“Open CO2 Valve” time; Fig. 15) or more in the oxygen concentration lowering operation before the oxygen concentration of the inside air is lowered to the target oxygen concentration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cahill-O'Brien (US 5,457,963) in view of Tanaka (US2016/0245555).

	Regarding claim 13, Cahill-O'Brien teaches 
(an air compressor 30 including the other blocks in Fig, 3 such as a filter 32, an air heater 34, a nitrogen separation membrane 36, a system of metering valves 38, gas sensors 40 and a controller 50, an external CO2 source 65; C4:1-4, C4:58, Fig. 4

    PNG
    media_image5.png
    850
    573
    media_image5.png
    Greyscale
) includes

at least one adsorption column (a nitrogen separation membrane 36; C4:2, Fig. 4) 

a first pump (two cylinder compressor 30; C5:52, Fig. 4) supplying pressurized outside air (high pressure compressed air; C5:53) to the at least one adsorption column, and

the air (the amount of oxygen (O2) and carbon dioxide (CO2) by replacing it with nitrogen generated from the membrane 36; C4:9-10) having a lower oxygen concentration (the oxygen level in the container falling below a predetermined value; C8:17-18) than the outside air (The atmospheric air; C4:14, Fig. 3) and supplying the air (the membrane producing an output of approximately 15 percent oxygen and 85 percent nitrogen; C7:1-2) that is produced into the storage (a refrigerated container 10; C3:34, Fig. 1).

	Cahill-O'Brien discloses “at least one adsorption column” and “the air” as mapped above, but is silent regarding
at least one adsorption column provided with an adsorbent that adsorbs a nitrogen component in a pressurized state, and desorbs the nitrogen component in a depressurized state,

a second pump sucking air from the at least one adsorption column to produce the air

	However Tanaka discloses, in the same field for “Refrigeration Unit for Container” (title, Fig.2
    PNG
    media_image6.png
    1004
    670
    media_image6.png
    Greyscale
),
at least one adsorption column (one of “first and second adsorption columns (34) and (35) each provided with an adsorbent for adsorbing nitrogen in the air”; P93:3-5, Fig. 2) provided with an adsorbent (an adsorbent; P93:3-5, Fig. 2) that adsorbs a nitrogen component (nitrogen in the air; P93:3-5, Fig. 2) in a pressurized state (a pressurization portion (31a); P94:2-3, Fig. 4

    PNG
    media_image7.png
    730
    666
    media_image7.png
    Greyscale
), and desorbs (a desorption operation on the second adsorption column (35); P103:4-5, Fig. 4) the nitrogen component in a depressurized state (a depressurization portion (31b); P94:3, Fig. 4),

 (This air pump (31) including a depressurization portion (31b); P94:2-3, Fig. 4) sucking air (sucking the air from the columns (34, 35); P96:3, Fig. 4) from the at least one adsorption column to produce the air (the air from the columns (34, 35); P96:3, Fig. 4)

	The advantage of using Tanaka’s “first and second adsorption columns (34) and (35) each provided with an adsorbent for adsorbing nitrogen in the air” is to make use of the graphically disclosed structure of the nitrogen adsorption process with expressly written description so that another R&D for how to build an adsorption column doing the same function as Cahill-O'Brien’s “nitrogen separation membrane 36” in Fig. 4 is unnecessary simply using the disclosed disclosure resulting in savings in time, manpower and resources.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cahill-O'Brien with Tanaka by replacing Cahill-O'Brien’s “nitrogen separation membrane 36” in Fig. 4 with Tanaka’s “first and second adsorption columns (34) and (35) each provided with an adsorbent for adsorbing nitrogen in the air” in order to make use of the graphically disclosed structure of Tanaka’s nitrogen adsorption process with expressly written description so that another R&D for how to build an adsorption column doing the same function as Cahill-O'Brien’s “nitrogen separation membrane 36” in Fig. 4 is unnecessary simply using the disclosed disclosure resulting in savings in time, manpower and resources.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chadwick (US-20170112171), Sadkowski (US-5451248).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 







/GYOUNGHYUN BAE/Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761